Citation Nr: 0825268	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-39 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.




ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from April 1 to April 
21, 1966, so less than 90 days.

In August 1969, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii, denied the 
veteran's claim for service connection for depressive 
neurosis with underlined schizoid personality.  That RO sent 
him a letter later in August 1969 notifying him of that 
decision and apprising him of his procedural and appellate 
rights, and he did not appeal.

This appeal to the Board of Veterans' Appeals (Board) is from 
a more recent August 2005 rating decision of the RO in 
Portland, Oregon, which denied service connection for 
paranoid schizophrenia.

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has submitted evidence of a new diagnosis for a 
new claim.  As such, the current claim will be considered as 
a separate and distinct claim, therefore not requiring the 
submission of new and material evidence to first reopen the 
previously denied, unappealed claim to warrant further 
consideration of it on a de novo basis.  38 C.F.R. § 3.156.  
See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(a newly diagnosed psychiatric disorder (e.g., post-traumatic 
stress disorder (PTSD)), even if medically related to a 
previously diagnosed disorder (such as depressive neurosis), 
is not the same for jurisdictional purposes when it has not 
been previously considered.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran asserts that his military service caused his 
paranoid schizophrenia.  However, his service medical records 
(SMRs) note he had a history of violence from school 
teachers, his father, and an "animal" figure, and he was 
only in the military for a very brief time, some 21 days.  
Therefore, an examination and opinion are needed before the 
Board may make an informed decision concerning his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The evidence currently on file is insufficient to make a 
decision on the claim, in that a medical opinion is needed to 
determine the etiology of the veteran's paranoid 
schizophrenia and, in particular, the odds he developed this 
condition while in the military (or, instead, necessarily had 
it before beginning service).  The examiner should address 
both theories of service connection, direct incurrence and 
possible aggravation of a pre-existing condition.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion indicating whether it is at least 
as likely as not that his paranoid 
schizophrenia is attributable to his 
military service or, instead, more likely 
the result of prior incidents (before his 
military service) of violence and abuse 
from schoolteachers, family, and animals.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

As mentioned, the examiner should also 
address whether the veteran's paranoid 
schizophrenia clearly and unmistakably 
pre-existed his military service.  And, 
if it did, the examiner should further 
indicate whether the pre-existing 
condition clearly and unmistakably was not 
aggravated by the veteran's military 
service beyond its natural progression.

"Clear and unmistakable evidence" means 
"with a much higher certainty than 'at 
least as likely as not' or 'more likely 
than not.'"



The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  The examiner 
must note in his opinion that he has 
reviewed the claims file.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
veteran a supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond to it.

The veteran has the right to submit additional evidence and 
argument on the claim the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

